Title: To Thomas Jefferson from Samuel Smith, 5 September 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Balte. 5 Septr. 1801
My Brother has Come up to Attend to his Business in Court. I first to meet him with the distressing Account of the Death of his Eldest son (a Charming Boy) his Distress is great, that of his family will be greater, he will of course be detained some time at home—
Our squadron had arrived—The Essex had gone to Tunis having under Convoy the ship for that Regency—The Philadelphia was seen Cruizing off Gibraltar. the Tripolitan Admiral & a Brig being in that Port, It is probable the President Could not have been far distant. I am sir/
With the greatest Respect your freind & servt
S. Smith
